Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 02/22/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US Pat. 5,337,283) in view of Kim et al. (US Pub. 2019/0189192).
Regarding claim 1, Fig. 10 of Ishikawa discloses a volatile memory device comprising: 
a first sense amplifier [103] connected to a first memory cell [C1] through a first bit line [D], and configured to sense data stored in the first memory cell [C1]; 
a second sense amplifier [306] connected to a second memory cell [C2] through a second bit line [CD], and configured to sense data stored in the second memory cell 
a driving voltage supply circuit configured to supply a first driving voltage [SAP1] to the first sense amplifier [103], and supply a second driving voltage [SAP2] to the second sense amplifier [306], the second driving voltage having [SAP2] a voltage level different from a voltage level of the first driving voltage [as shows in Fig. 11, voltage SAP2 is different from voltage SAP1].
Ishikawa disclosed all claimed invention, but does not specifically disclose the memory cell stores 2-bit data. However, Fig. 1 of Kim discloses a DRAM memory device having memory cell array [110] and sense amplifier [150] to sense 2-bit data stores in memory cell in array 110.
It would have been obvious to an ordinary skill in the art before the effective filling date to apply the teaching of Kim DRAM memory cell stores 2-bit data into Ishikawa DRAM cell so that Ishikawa memory device can increase storage capacity. 
Regarding claim 2, Fig. 11 of Ishikawa discloses wherein the driving voltage supply circuit is further configured to: precharge the first bit line using a first precharge voltage [D at SAPI] by supplying the first precharge voltage [SAPI] in a precharge period of a sensing operation on the first memory cell; and precharge the second bit line using a second precharge voltage [SAP2] by supplying the second precharge voltage in a precharge period of a sensing operation on the second memory cell [cell connects to CD], wherein the second precharge voltage [SAP2] is different from the first precharge voltage [SAP1].
Regarding claim 11, Fig. 10 and Fig. 11 of Ishikawa discloses data sensing method of a volatile memory device, the data sensing method comprising: 
precharging a first bit line [D] using a first precharge voltage [SAPI]; 
sensing first data through a first sense amplifier [103 in Fig. 10] connected to the first bit line [D], the first data being stored in a first memory cell [C1] connected between the first bit line [D] and a selected word line [W1 in Fig. 10]; 
precharging a second bit line [CD] using a second precharge voltage [SAP2] different from the first precharge voltage [SAP1], the second bit line having a length [L2] greater than a length of the first bit line [L1]; and 
sensing second data through a second sense amplifier [306] connected to the second bit line [CD], the second data being stored in a second memory cell [C2] connected between the second bit line [CD] and the selected word line [W254].
Ishikawa disclosed all claimed invention, but does not specifically disclose the memory cell stores 2-bit data. However, Fig. 1 of Kim discloses a DRAM memory device having memory cell array [110] and sense amplifier [150] to sense 2-bit data stores in memory cell in array 110.
It would have been obvious to an ordinary skill in the art before the effective filling date to apply the teaching of Kim DRAM memory cell stores 2-bit data into Ishikawa DRAM cell so that Ishikawa memory device can increase storage capacity. 
Regarding claim 16, Ishikawa discloses all claimed invention, but does not specifically disclose restoring the sensed first 2-bit data in the first memory cell based on a first pull-up 38driving voltage and a first pull-down driving voltage; and restoring the sensed second 2-bit data in the second memory cell based on a second pull- up driving 
It would have been obvious to an ordinary skill in the art before the effective filling date to apply the teaching of Kim DRAM memory cell having data restoring function into Ishikawa DRAM cell so that Ishikawa memory device can improve writing operation. 

Allowable Subject Matter
Claims 3-10, 12-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not teach or suggest either alone or in combination wherein a difference between the first precharge voltage and the second 
Regarding claims 4-10, the prior art does not teach or suggest either alone or in combination wherein the first sense amplifier comprises: a first latch configured to sense a least significant bit (LSB) of the 2-bit data stored in the first memory cell, and latch the LSB to a first sensing bit line pair; and a second latch configured to sense a most significant bit (MSB) of the 2-bit data stored in the first memory cell, and latch the MSB to a second sensing bit line pair, and wherein the second sense amplifier comprises: a third latch configured to sense an LSB of the 2-bit data stored in the 35second memory cell, and latch the LSB to a third sensing bit line pair; and a fourth latch configured to sense an MSB of the 2-bit data stored in the second memory cell, and latch the MSB to a fourth sensing bit line pair.
Regarding claim 12, the prior art does not teach or suggest either alone or in combination wherein a difference between the first precharge voltage and the second precharge voltage corresponds to a level for compensating for a difference between a sensing characteristic of the first sense amplifier and a sensing characteristic of the second sense amplifier.
Regarding claims 13-15, the prior art does not teach or suggest either alone or in combination wherein the sensing the first 2-bit data comprises: sensing a most significant bit (MSB) of the first 2-bit data using a first latch driven based on a first power supply voltage; and latching the MSB of the first 2-bit data in a second latch driven based on a second power supply voltage, and wherein the sensing the second 2-bit data comprises: sensing an MSB of the second 2-bit data using a third latch driven 
Regarding claim 17, the prior art does not teach or suggest either alone or in combination wherein a difference between the first precharge voltage and the second precharge voltage is determined based on fail cell distribution appearing when a plurality of cell voltages are applied to each of the first sense amplifier and the second sense amplifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANTHAN TRAN/Primary Examiner, Art Unit 2825